MORROW, P. J.
The offense is burglary; penalty assessed at confinement in the penitentiary for three years.
The indictment and procedure appear regular. No criticism of the trial is brought forward for review by bills' of exception or otherwise. The record is here without a statement of the facts heard upon the trial.
Some criticism of the procedure is made in the motion for new trial, but it is supported ■by no facts or bills of exception. Nothing is perceived which would authorize an annulment of the verdict.
In preparing the sentence, the court failed to give the appellant the benefit of the Indeterminate Sentence Law (article 775, Code Cr. Proc. 1925), under the terms of which the appellant should be condemned to suffer confinement in the state penitentiary for a period of not less than two nor more than three years.
As reformed, the judgment is affirmed.
HAWKINS, J., not sitting.